Case 1:21-cr-20085-TLL-PTM ECF No. 1, PagelD.1 Filed 02/03/21 fe) of 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
NORTHERN DIVISION

UNITED STATES OF AMERICA, Case: 1:21~cr-209g5

Rene To: Ludington, Thomas L
Ne ral Judge: Morris, Patricia T.
ssign. Date : 2/3/2094

Description: SEALED MATTER (TT)

Plaintiff,
V.

D-1 KYLE ROBERT HENEY, and
D-2 RUSSELL WAYNE SALISBURY,

Defendants.

 

INDICTMENT

 

THE GRAND JURY CHARGES:
COUNT ONE
Possession with intent to distribute Methamphetamine
(21 U.S.C. §§ 841(a) and 841(b)(1)(A)(viii))
D-1 KYLE ROBERT HENEY
On or about July 15, 2020, in the Eastern District of Michigan, Northern
Division, Kyle Heney knowingly and intentionally possessed with intent to
distribute more than 500 grams of a mixture or substance containing a detectable

amount of methamphetamine, a Schedule II controlled substance, in violation of

title 21, United States Code, Section 841(a)(1) and 841(b)(1)(A)(viii).
1

 
Case 1:21-cr-20085-TLL-PTM ECF No. 1, PagelD.2 Filed 02/03/21 Page 2 of 4

COUNT TWO
Possession with intent to distribute Methamphetamine
(21 U.S.C. §§ 841(a) and 841(b)(1)(B)Wiii))
D-2 RUSSELL WAYNE SALSIBURY
On or about July 15, 2020, in the Eastern District of Michigan, Northern
Division, Russell Salisbury knowingly and intentionally possessed with intent to
distribute more than 50 grams of a mixture or substance containing a detectable

amount of methamphetamine, a Schedule II controlled substance, in violation of

title 21, United States Code, Section 841(a)(1) and 841(b)(1)(B)(viii).

FORFEITURE ALLEGATIONS

The allegations contained in Counts One and Two of this Indictment are
hereby re-alleged and incorporated by reference for the purpose of alleging
forfeiture. Pursuant to Fed.R.Cr.P. 32.2(a), the government hereby gives notice to
the defendants of its intention to seek forfeiture of all proceeds of the alleged

violations, direct or indirect, or property traceable thereto; all property that

facilitated the commission of the violations alleged, or property traceable thereto; all

 

 
Case 1:21-cr-20085-TLL-PTM ECF No. 1, PagelD.3 Filed 02/03/21 Page 3 of 4

property involved in, or property traceable to, the violations alleged in this

Indictment.

Dated: February 3, 2021

SAIMA S. MOHSIN
Acting United States Attorney

ANTHONY P. VANCE
Assistant United States Attorney
Chief, Branch Offices

THIS IS A TRUE BILL

s/GRAND JURY FOREPERSON

s/TIMOTHY TURKELSON
TIMOTHY TURKELSON
Assistant U.S. Attorney

210 Federal Building,

600 Church Street,

Flint, Michigan 48502

(810) 766-5177
timothy.turkelson@usdoj.gov
(P53748)

 
Case 1:21-cr-20085-TLL-PTM ECF No. 1,.PagelD.4 Filed 02/03/21 Page 4 of 4

Companion Case information MUST be completed by AU Case: 1:21 —cr-20085

i L.
! istri iqned To : Ludington, Thomas
Easter Ditto Michigan Criminal Case Cow Referral Judge: Morris, Patricia T.
Eastern District of Michigan Re ral Juda - Moms,
ssign. :
Description: SEALED MATTER (TT)

eee eewry on a FESpects.

 

 

NOTE: it is the responsibility of the Assistant U.S. Attorney signing this form to comph.

 

 

| Companion Case Number:

Judge Assigned:
[_] Yes No AUSA’s Initials: TT

 

 

 

 

Case Title: USAv. KYLE HENEY & RUSSELL SALISBURY
County where offense occurred : GLADWIN

Check One: Felony [1] Misdemeanor

[_] Petty
X _Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No:

Judge:

 

 

LJ Original case was terminated; no additional charges or defendants.
Corrects errors; no additional charges or defendants.
[_] Involves, for plea purposes, different charges or adds counts.
[-] Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

02/03/2021

siTIMOTHY TURKELSON
Date

Timothy Turkelson
Assistant United States Attorney

210 Federal Building

600 Church Street

Flint, Michigan 48502

Telephone: (810) 766-5177

Email: Timothy. Turkelson@usdoj.gov
P53748

' Companion cases are matters in,which it appears that (1) substantially similar evidence will be offered at trial, (2) the same or related parties are present, and the cases arise out of the
same transaction or occurrence. Cases may be companion cases even though one of them may have already been terminated.

03/11/2013

 

 
